 

Exhibit 10.2

 

FORM OF SERIES A SENIOR CONVERTIBLE NOTE

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii)

AND 17(a)

HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii)

OF THIS NOTE.

 

Fuse Science, Inc.

 

Series A Senior Convertible Note

 

Issuance Date: [●] 2013

Original Principal Amount: U.S. $[●]

 



FOR VALUE RECEIVED, Fuse Science, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of [BUYER] or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption, conversion or otherwise,
the “Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal (as
defined below) at the applicable Interest Rate (as defined below) from the date
set out above as the Issuance Date (the “Issuance Date”) until the same becomes
due and payable, whether upon the Maturity Date or acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Series A Senior Convertible Note (including all Senior Convertible Notes issued
in exchange, transfer or replacement hereof, this “Series A Note” or “Note”) is
one of an issue of Senior Convertible Notes issued pursuant to the Securities
Purchase Agreement (as defined below) on the Closing Date (as defined below)
(collectively, the “Series A Notes” and such other Senior Convertible Notes, the
“Other A Notes”) and have been issued concurrently with an issue of Senior
Subordinated Convertible Notes issued pursuant to the Securities Purchase
Agreement on the Closing Date (collectively, the “Series B Notes”, and together
with the Other A Notes, the “Other Notes”, and the Series B Notes and the Series
A Notes, collectively, the “Notes”). Certain capitalized terms used herein are
defined in Section ‎29.

 





 

 

 

1. PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest. Other than as specifically permitted by this Note, the Company may not
prepay any portion of the outstanding Principal, accrued and unpaid Interest or
accrued and unpaid Late Charges on Principal and Interest, if any.

 

2. INTEREST; INTEREST RATE.

 

(a) Interest on this Note shall commence accruing on the Issuance Date and shall
be computed on the basis of a 360-day year and twelve 30-day months, shall be
payable in arrears for each Quarter on January 15, April 15, July 15 and October
15 of each year (each, an “Interest Date”) with the first Interest Date being
April 15, 2013, and shall compound on each Interest Date. Interest shall be
payable on each Interest Date, to the record holder of this Note on the
applicable Interest Date, in shares of Common Stock (“Interest Shares”) so long
as there has been no Equity Conditions Failure; provided however, that the
Company may, at its option following written notice to the Holder, pay Interest
on any Interest Date in cash (“Cash Interest”) or in a combination of Cash
Interest and Interest Shares. The Company shall deliver a written notice (each,
an “Interest Election Notice”) to each holder of the Notes on or prior to the
Interest Notice Due Date (the date such notice is delivered to all of the
holder, the “Interest Notice Date”) which notice (i) either (A) confirms that
Interest to be paid on such Interest Date shall be paid entirely in Interest
Shares or (B) elects to pay Interest as Cash Interest or a combination of Cash
Interest and Interest Shares and specifies the amount of Interest that shall be
paid as Cash Interest and the amount of Interest, if any, that shall be paid in
Interest Shares and (ii) certifies that there has been no Equity Conditions
Failure. If an Equity Conditions Failure has occurred as of the Interest Notice
Date, then unless the Company has elected to pay such Interest as Cash Interest,
the Interest Notice shall indicate that unless the Holder waives the Equity
Conditions Failure, the Interest shall be paid as Cash Interest. Notwithstanding
anything herein to the contrary, if no Equity Conditions Failure has occurred as
of the Interest Notice Date but an Equity Conditions Failure occurs at any time
prior to the Interest Date, (A) the Company shall provide the Holder a
subsequent notice to that effect and (B) unless the Holder waives the Equity
Conditions Failure, the Interest shall be paid in cash. Interest to be paid on
an Interest Date in Interest Shares shall be paid in a number of fully paid and
nonassessable shares (rounded to the nearest whole share in accordance with
Section 3(a)) of Common Stock equal to the quotient of (1) the amount of
Interest payable on such Interest Date less any Cash Interest paid and (2) the
Interest Conversion Price in effect on the applicable Interest Date.

 

(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (A) provided that the Company’s transfer agent (the “Transfer Agent”)
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system, or (B) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver on the applicable Interest Date, to the
address set forth in the register maintained by the Company for such purpose
pursuant to the Securities Purchase Agreement or to such address as specified by
the Holder in writing to the Company at least two (2) Business Days prior to the
applicable Interest Date, a certificate, registered in the name of the Holder or
its designee, for the number of Interest Shares to which the Holder shall be
entitled and (ii) with respect to each Interest Date, pay to the Holder, in cash
by wire transfer of immediately available funds, the amount of any Cash
Interest.

 



2

 

 

 

(c) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable by way of inclusion of the
Interest in the Conversion Amount on each Conversion Date in accordance with
Section 3(b)(i) or upon any redemption in accordance with Section 10. From and
after the occurrence and during the continuance of any Event of Default, the
Interest Rate shall automatically be increased to fifteen percent (15.0%). In
the event that such Event of Default is subsequently cured, the adjustment
referred to in the preceding sentence shall cease to be effective as of the
calendar day immediately following the date of such cure; provided that the
Interest as calculated and unpaid at such increased rate during the continuance
of such Event of Default shall continue to apply to the extent relating to the
days after the occurrence of such Event of Default through and including the
date of such cure of such Event of Default. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of Interest
Shares.

 

3. CONVERSION OF NOTES. This Note shall be convertible into validly issued,
fully paid and non-assessable shares of Common Stock (as defined below), on the
terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
validly issued, fully paid and non-assessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below). The
Company shall not issue any fraction of a share of Common Stock upon any
conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes that may be payable with respect to
the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

 

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

 



3

 

 

 

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made,
plus all accrued and unpaid Interest with respect to such portion of the
Principal amount and accrued and unpaid Late Charges with respect to such
portion of such Principal and such Interest.

 

(ii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $[ ]1 subject to adjustment as provided herein.

 

(c) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall deliver (whether via
facsimile or otherwise), for receipt on or prior to 11:59 p.m., New York time,
on such date, a copy of an executed notice of conversion in the form attached
hereto as Exhibit I (the “Conversion Notice”) to the Company. If required by
Section 3(c)(iii), within three (3) Trading Days following a conversion of this
Note as aforesaid, the Holder shall surrender this Note to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction as contemplated by Section 17(b)). On or before the first
(1st) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile an acknowledgment of confirmation, in the
form attached hereto as Exhibit II, of receipt of such Conversion Notice to the
Holder and the Transfer Agent. On or before the second (2nd) Trading Day
following the date of receipt of a Conversion Notice, the Company shall (1)
provided that the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system or
(2) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to the address as specified in the Conversion Notice, a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled. If this Note is physically
surrendered for conversion pursuant to Section 3(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the Holder (or its designee) a new Note (in
accordance with Section 17(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.

  

 

 



1 Insert price equal to the lesser of (x) $0.17 (as adjusted for stock splits,
stock dividends, stock combinations, recapitalizations or other similar
transactions) and (y) 85% of the Market Price as of close of business on the
Principal Market immediately prior to the time of execution of the Securities
Purchase Agreement.

 



4

 

 

 

(ii) Company’s Failure to Timely Convert. If the Company shall fail, for any
reason or for no reason, to issue to the Holder within three (3) Trading Days
after the Company’s receipt of a Conversion Notice (whether via facsimile or
otherwise) (the “Share Delivery Deadline”), a certificate for the number of
shares of Common Stock to which the Holder is entitled and register such shares
of Common Stock on the Company’s share register or to credit the Holder’s or its
designee’s balance account with DTC for such number of shares of Common Stock to
which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount (as the case may be) (a “Conversion Failure”) and if on or after such
Share Delivery Deadline the Holder (or any other Person in respect, or on
behalf, of the Holder) purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of all
or any portion of the number of shares of Common Stock, or a sale of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock, issuable upon such conversion that the Holder so anticipated
receiving from the Company, then, in addition to all other remedies available to
the Holder, the Company shall, within three (3) Business Days after receipt of
the Holder’s written request and in the Holder’s discretion, either: (i) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions and other out-of-pocket expenses, if any) for
the shares of Common Stock so purchased (including, without limitation, by any
other Person in respect, or on behalf, of the Holder) (the “Buy-In Price”), at
which point the Company’s obligation to so issue and deliver such certificate or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion hereunder (as
the case may be) (and to issue such shares of Common Stock) shall terminate, or
(ii) promptly honor its obligation to so issue and deliver to the Holder a
certificate or certificates representing such shares of Common Stock or credit
the Holder’s balance account with DTC for the number of shares of Common Stock
to which the Holder is entitled upon the Holder’s conversion hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock multiplied by (B) the lowest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date of the applicable
Conversion Notice and ending on the date of such issuance and payment under this
clause (ii).

 

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes (including, without limitation, the right to receive
payments of Principal and Interest hereunder) notwithstanding notice to the
contrary. A Registered Note may be assigned, transferred or sold in whole or in
part only by registration of such assignment or sale on the Register. Upon its
receipt of a written request to assign, transfer or sell all or part of any
Registered Note by the holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section 17,
provided that if the Company does not so record an assignment, transfer or sale
(as the case may be) of all or part of any Registered Note within two (2)
Business Days of its receipt of such a request, then the Register shall be
automatically updated to reflect such assignment, transfer or sale (as the case
may be). Notwithstanding anything to the contrary set forth in this Section 3,
following conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted (in which event this Note shall be delivered to the Company
following conversion thereof as contemplated by Section 3(c)(i)) or (B) the
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges converted and/or paid
(as the case may be) and the dates of such conversions and/or payments (as the
case may be) or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 





5

 

 

 

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d)

, shall convert from each holder of Notes electing to have Notes converted on
such date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 22

.

 

(d) Limitations on Conversions. Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof,
and the Company shall not effect any conversion of this Note or otherwise issue
any shares of Common Stock pursuant hereto, to the extent (but only to the
extent) that after giving effect to such conversion or other share issuance
hereunder the Holder or any of its affiliates would beneficially own in excess
of [4.99%][9.99%]2 (the “Maximum Percentage”) of the Common Stock. To the extent
the above limitation applies, the determination of whether this Note shall be
convertible (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder or any of its affiliates) and of which such securities shall
be convertible, exercisable or exchangeable (as among all such securities owned
by the Holder and its affiliates) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
convert this Note, or to issue shares of Common Stock, pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the 1934 Act (as defined in the Securities Purchase Agreement) and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Maximum Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Maximum Percentage
limitation. The limitations contained in this paragraph shall apply to a
successor Holder of this Note. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Business Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion or exercise of convertible or exercisable securities into
Common Stock, including, without limitation, pursuant to this Note or securities
issued pursuant to the Securities Purchase Agreement. By written notice to the
Company, any Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that (i)
any such increase will not be effective until the 61st day after such notice is
delivered to the Company, and (ii) any such increase or decrease will apply only
to the Holder sending such notice and not to any other holder of Notes.

 



 

 2 Initial Maximum Percentage to be elected by such Holder prior to the Closing
Date

 



6

 



 

4. RIGHTS UPON EVENT OF DEFAULT.

 

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i) the suspension from trading or the failure of the Common Stock to be trading
or listed (as applicable) on an Eligible Market for a period of five (5)
consecutive days or for more than an aggregate of ten (10) days in any 365 day
period;

 

(ii) the Company’s (A) failure to cure a Conversion Failure or a Delivery
Failure (as defined in the Warrants) by delivery of the required number of
shares of Common Stock within five (5) Trading Days after the applicable
Conversion Date or exercise date (as the case may be) or (B) notice, written or
oral, to any holder of the Notes or Warrants, including, without limitation, by
way of public announcement or through any of its agents, at any time, of its
intention not to comply, as required, with a request for conversion of any Notes
into shares of Common Stock that is requested in accordance with the provisions
of the Notes, other than pursuant to Section 3(d)

, or a request for exercise of any Warrants for Warrant Shares in accordance
with the provisions of the Warrants;

 

(iii) at any time following the tenth (10th) consecutive day that the Holder’s
Authorized Share Allocation is less than the number of shares of Common Stock
that the Holder would be entitled to receive upon a conversion of the full
Conversion Amount of this Note (without regard to any limitations on conversion
set forth in Section 3(d) or otherwise);

 



7

 

 

 

(iv) the Company’s or any Subsidiary’s failure to pay to the Holder any amount
of Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least five (5) days;

 

(v) the Company fails to remove any restrictive legend on any certificate or any
shares of Common Stock issued to the Holder upon conversion or exercise (as the
case may be) of any Securities acquired by the Holder under the Securities
Purchase Agreement (including this Note) as and when required by such Securities
or the Securities Purchase Agreement, unless otherwise then prohibited by
applicable state or federal securities laws, and any such failure remains
uncured for at least five (5) days;

 

(vi) the occurrence of any default under, redemption of or acceleration prior to
maturity of any Indebtedness (as defined in the Securities Purchase Agreement)
in excess of $150,000 of the Company or any of its Subsidiaries, other than with
respect to any Other Notes;

 

(vii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 



(viii) the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 



8

 

 

 

(ix) the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(x) a final judgment or judgments for the payment of money aggregating in excess
of $150,000 are rendered against the Company and/or any of its Subsidiaries and
which judgments are not, within thirty (30) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within thirty
(30) days after the expiration of such stay; provided, however, any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the $150,000 amount set forth above so long as
the Company provides the Holder a written statement from such insurer or
indemnity provider (which written statement shall be reasonably satisfactory to
the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company or such Subsidiary (as the case may be) will receive
the proceeds of such insurance or indemnity within thirty (30) days of the
issuance of such judgment;

 



(xi) the Company and/or any Subsidiary, individually or in the aggregate, either
(i) fails to pay, when due, or within any applicable grace period, any payment
with respect to any Indebtedness in excess of $150,000 due to any third party
(other than, with respect to unsecured Indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$150,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 



9

 

 

 

(xii) other than as specifically set forth in another clause of this
Section 4(a)

, the Company or any Subsidiary breaches any representation, warranty, covenant
or other term or condition of any Transaction Document, except, in the case of a
breach of a covenant or other term or condition that is curable, only if such
breach remains uncured for a period of three (3) consecutive Trading Days;

 

(xiii) any strike, lockout, labor dispute, embargo, condemnation, act of God or
public enemy, or other casualty which causes, for more than fifteen (15)
consecutive days, the cessation or substantial curtailment of revenue producing
activities at any facility of the Company or any Subsidiary, if any such event
or circumstance could reasonably be expected to have a Material Adverse Effect
(as defined in the Securities Purchase Agreement);

 

(xiv) a false or inaccurate certification (including a false or inaccurate
deemed certification) by the Company that the Equity Conditions are satisfied or
that there has been no Equity Conditions Failure or as to whether any Event of
Default has occurred;

 

(xv) any breach or failure in any respect by the Company or any Subsidiary to
comply with any provision of Section 12

of this Note;

 

(xvi) any Material Adverse Effect (as defined in the Securities Purchase
Agreement) occurs; or

 

(xvii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

 



(b) Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note or any Other Note, the Company shall
within one (1) Business Day deliver written notice thereof via facsimile and
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to the Holder. At any time after the earlier of the Holder’s receipt of
an Event of Default Notice and the Holder becoming aware of an Event of Default,
the Holder may require the Company to redeem (regardless of whether such Event
of Default has been cured) all or any portion of this Note by delivering written
notice thereof (the “Event of Default Redemption Notice”) to the Company, which
Event of Default Redemption Notice shall indicate the portion of this Note the
Holder is electing to redeem. Each portion of this Note subject to redemption by
the Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the Conversion Amount to be
redeemed multiplied by (B) the Redemption Premium and (ii) the product of (X)
the Conversion Rate with respect to the Conversion Amount in effect at such time
as the Holder delivers an Event of Default Redemption Notice multiplied by (Y)
the product of (1) the Redemption Premium multiplied by (2) the greatest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date immediately preceding such Event of Default and ending on the date
the Company makes the entire payment required to be made under this Section 4(b)
(the “Event of Default Redemption Price”). Redemptions required by this
Section 4(b) shall be made in accordance with the provisions of Section 10. To
the extent redemptions required by this Section 4(b) are deemed or determined by
a court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 4, but subject to Section 3(d), until
the Event of Default Redemption Price (together with any Late Charges thereon)
is paid in full, the Conversion Amount submitted for redemption under this
Section 4(b) (together with any Late Charges thereon) may be converted, in whole
or in part, by the Holder into Common Stock pursuant to the terms of this Note.
In the event of the Company’s redemption of any portion of this Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any redemption premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

 



10

 

 

 

5. RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a), including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to the Notes, including, without limitation, having a principal
amount and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking to the Notes, and satisfactory to
the Holder and (ii) the Successor Entity (including its Parent Entity) is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note and the other Transaction Documents referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Note and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of a
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of such Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property (except such items still issuable under Sections 6 and 14,
which shall continue to be receivable thereafter) issuable upon the conversion
or redemption of the Notes prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity) which the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Note been
converted immediately prior to such Fundamental Transaction (without regard to
any limitations on the conversion of this Note), as adjusted in accordance with
the provisions of this Note. Notwithstanding the foregoing, the Holder may
elect, at its sole option or the Required Holders may elect on behalf of the
Holders of all the Notes by delivery of written notice to the Company to waive
this Section 5(a) to permit the Fundamental Transaction without the assumption
of this Note. The provisions of this Section 5 shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations on the conversion of this Note.

 



11

 

 

 

(b) Notice of a Change of Control; Redemption Right. No sooner than twenty (20)
Trading Days nor later than ten (10) Trading Days prior to the consummation of a
Change of Control (the “Change of Control Date”), but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning after the Holder’s receipt of
a Change of Control Notice or the Holder becoming aware of a Change of Control
if a Change of Control Notice is not delivered to the Holder in accordance with
the immediately preceding sentence (as applicable) and ending on the later of
twenty (20) Trading Days after (A) consummation of such Change of Control or (B)
the date of receipt of such Change of Control Notice, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (“Change of Control Redemption Notice”) to the Company, which Change of
Control Redemption Notice shall indicate the Conversion Amount the Holder is
electing to redeem. The portion of this Note subject to redemption pursuant to
this Section 5 shall be redeemed by the Company in cash at a price equal to the
greater of (i) the product of (w) the Change of Control Redemption Premium
multiplied by (y) the Conversion Amount being redeemed, (ii) the product of (x)
the Change of Control Redemption Premium multiplied by (y) the product of (A)
the Conversion Amount being redeemed multiplied by (B) the quotient determined
by dividing (I) the greatest Closing Sale Price of the shares of Common Stock
during the period beginning on the date immediately preceding the earlier to
occur of (1) the consummation of the applicable Change of Control and (2) the
public announcement of such Change of Control and ending on the date the Holder
delivers the Change of Control Redemption Notice by (II) the Conversion Price
then in effect at the time of delivery by the Holder of the Change of Control
Redemption Notice and (iii) the product of (y) the Change of Control Redemption
Premium multiplied by (z) the product of (A) the Conversion Amount being
redeemed multiplied by (B) the quotient of (I) the aggregate cash consideration
and the aggregate cash value of any non-cash consideration per share of Common
Stock to be paid to the holders of the shares of Common Stock upon consummation
of such Change of Control (any such non-cash consideration constituting
publicly-traded securities shall be valued at the highest of the Closing Sale
Price of such securities as of the Trading Day immediately prior to the
consummation of such Change of Control, the Closing Sale Price of such
securities on the Trading Day immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of such securities on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) divided by (II) the Conversion Price then in effect (the
“Change of Control Redemption Price”). Redemptions required by this Section 5
shall be made in accordance with the provisions of Section 10 and shall have
priority to payments to stockholders in connection with such Change of Control.
To the extent redemptions required by this Section 5(b) are deemed or determined
by a court of competent jurisdiction to be prepayments of this Note by the
Company, such redemptions shall be deemed to be voluntary prepayments.
Notwithstanding anything to the contrary in this Section 5, but subject to
Section 3(d), until the Change of Control Redemption Price (together with any
Late Charges thereon) is paid in full, the Conversion Amount submitted for
redemption under this Section 5(b) (together with any Late Charges thereon) may
be converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3. In the event of the Company’s redemption of any portion of this Note
under this Section 5(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

 



12

 

 



(c) Adjustment to the Conversion Rate Upon a Change of Control.

 

(i) In connection with a Change of Control, if the Holder converts its Note at
any time beginning on the date of the Change of Control Notice and ending at the
close of business on the Trading Day immediately prior to the applicable Change
of Control Date, the Company will increase the Conversion Rate by a number of
additional shares (the “Additional Shares”) for such Note as described in
Section 5(c)(ii) hereof; provided that (A) such increase in the Conversion Rate
shall not take place if such Change of Control is not consummated, (B) the
Company shall issue shares of Common Stock at the Conversion Rate (excluding
such increase) on the earlier to occur of (x) the third (3rd) Trading Day after
the Conversion Date and (y) the time immediately prior to such Change of Control
and (C) the Company shall issue such Additional Shares at the time immediately
prior to such Change of Control; provided, that if the issuance of any
Additional Shares would cause the Holder or any of its affiliates to
beneficially own shares of Common Stock (or securities of the Successor Entity
or other issuer upon the consummation of the Change of Control) in excess of the
Maximum Percentage (a “Maximum Percentage Event”), the Holder shall have the
right, exercisable by the delivery of one or more written notices to the
Company, to cause the Company to alternatively issue to the Holder such
Additional Shares (or the cash, securities and/or other consideration to be
issued in exchange for such Additional Shares in such Change of Control, if
applicable), or such portion thereof as set forth in the applicable notice, on
or prior to the third (3rd) Trading Day after the Holder delivers the applicable
notice to the Company (or the Public Successor Entity or other issuer, as
applicable) that the issuance of such Additional Shares (or the cash, securities
and/or other consideration to be issued in exchange for such Additional Shares
in such Change of Control, if applicable), or such portion thereof as set forth
in the applicable Notice, would not result in a Maximum Percentage Event.

 

(ii) The number of Additional Shares will be determined by the quotient of (x)
the Additional Share Amount and (y) the lowest of (A) the Conversion Price as in
effect on the Trading Day immediately prior to the applicable Conversion Date,
(B) 80% of the lowest Closing Bid Price of the Common Stock during the period
beginning on and including the earlier to occur of (I) any oral or written
agreement by the Company or any of its Subsidiaries, which upon consummation of
the transaction contemplated thereby would reasonably be expected to result in a
Change of Control and (II) the Holder’s receipt of a Change of Control Notice
and ending on and including the Trading Day immediately prior to the applicable
Conversion Date and (C) 80% of the VWAP for the five (5) Trading Day period
immediately preceding the applicable Conversion Date.

 



13

 

 

 

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

 

(a) Purchase Rights. In addition to any adjustments pursuant to Section 7 below,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete conversion of this Note (without taking into account
any limitations or restrictions on the convertibility of this Note) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, to the extent that the Holder’s
right to participate in any such Purchase Right would result in the Holder
exceeding the Maximum Percentage, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Maximum Percentage).

 

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note (i) in addition to the shares of Common Stock receivable
upon such conversion, such securities or other assets to which the Holder would
have been entitled with respect to such shares of Common Stock had such shares
of Common Stock been held by the Holder upon the consummation of such Corporate
Event (without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. Provision made pursuant to the preceding sentence shall be in a form and
substance satisfactory to the Required Holders. The provisions of this Section 6
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.

 



14

 

 

 

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date the Company issues or sells, or in
accordance with this Section 7(a)

is deemed to have issued or sold, any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company, but excluding any Excluded Securities issued or sold or deemed
to have been issued or sold) for a consideration per share (the “New Issuance
Price”) less than a price equal to the Conversion Price in effect immediately
prior to such issue or sale or deemed issuance or sale (such Conversion Price
then in effect is referred to herein as the “Applicable Price”) (the foregoing a
“Dilutive Issuance”), then, immediately after such Dilutive Issuance, the
Conversion Price then in effect shall be reduced to an amount equal to the New
Issuance Price. For all purposes of the foregoing (including, without
limitation, determining the adjusted Conversion Price and consideration per
share under this Section 7(a)

), the following shall be applicable:

 

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share. For
purposes of this Section 7(a)(i), the “lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option and
(y) the lowest exercise price set forth in such Option for which one share of
Common Stock is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option minus (2) the sum of all amounts paid or payable to
the holder of such Option (or any other Person) upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person). Except as
contemplated below, no further adjustment of the Conversion Price shall be made
upon the actual issuance of such share of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
share of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 



15

 

 

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of Common Stock upon the issuance or sale of
the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price has been or is to be made pursuant to other provisions of this
Section 7(a), except as contemplated below, no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.

 

(iii) Change in Option Price or Rate of Conversion. If the purchase or exercise
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate (as the case may be) at the time initially granted,
issued or sold. For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.

 



16

 

 

 

(iv) Calculation of Consideration Received. If any Option or Convertible
Security or Adjustment Right is issued or deemed issued in connection with the
issuance or sale or deemed issuance or sale of any other securities of the
Company, together comprising one integrated transaction, (x) such Option or
Convertible Security (as applicable) or Adjustment Right (as applicable) will be
deemed to have been issued for consideration equal to the Black Scholes
Consideration Value thereof and (y) the other securities issued or sold or
deemed to have been issued or sold in such integrated transaction shall be
deemed to have been issued for consideration equal to the difference of (I) the
aggregate consideration received or receivable by the Company minus (II) the
Black Scholes Consideration Value of each such Option or Convertible Security
(as applicable) or Adjustment Right (as applicable). If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount of consideration received by the Company therefor. If any
shares of Common Stock, Options or Convertible Securities are issued or sold for
a consideration other than cash, the amount of such consideration received by
the Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company for such securities will be the average
VWAP of such security for the five (5) Trading Day period immediately preceding
the date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities (as the case may
be). The fair value of any consideration other than cash or publicly traded
securities will be determined jointly by the Company and the Holder. If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Trading Days after the tenth
(10th) day following such Valuation Event by an independent, reputable appraiser
jointly selected by the Company and the Holder. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.

 

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase (as the case may be).

 



17

 

 

 

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision of Section 5 or Section 7(a), if the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
of Section 5 or Section 7(a), if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(b) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(b) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

(c) Holder’s Right of Alternative Conversion Price. Subject to Section 4(n) of
the Securities Purchase Agreement, in addition to and not in limitation of the
other provisions of this Section 7, if the Company in any manner issues or sells
or enters into any agreement to issue or sell, any Common Stock, Options or
Convertible Securities (any such securities, “Variable Price Securities”) after
the Subscription Date that are issuable pursuant to such agreement or
convertible into or exchangeable or exercisable for shares of Common Stock
pursuant to such Options or Convertible Securities, as applicable, at a price
which varies or may vary with the market price of the shares of Common Stock,
including by way of one or more reset(s) to a fixed price, but exclusive of such
formulations reflecting customary anti-dilution provisions (such as share
splits, share combinations, share dividends and similar transactions) (each of
the formulations for such variable price being herein referred to as, the
“Variable Price”), the Company shall provide written notice thereof via
facsimile and overnight courier to the Holder on the date of such agreement
and/or the issuance of such Convertible Securities or Options, as applicable.
Subject to Section 4(n) of the Securities Purchase Agreement, from and after the
date the Company enters into such agreement or issues any such Variable Price
Securities, the Holder shall have the right, but not the obligation, in its sole
discretion to substitute the Variable Price for the Conversion Price upon
conversion of this Note by designating in the Conversion Notice delivered upon
any conversion of this Note that solely for purposes of such conversion the
Holder is relying on the Variable Price rather than the Conversion Price then in
effect. The Holder’s election to rely on a Variable Price for a particular
conversion of this Note shall not obligate the Holder to rely on a Variable
Price for any future conversion of this Note.

 



18

 

 

 

(d) Other Events. In the event that the Company (or any Subsidiary) shall take
any action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 7 but
not expressly provided for by such provisions (including, without limitation,
the granting of stock appreciation rights, phantom stock rights or other rights
with equity features), then the Company’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of the Holder, provided that no such adjustment pursuant
to this Section 7(d) will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if the Holder does not accept
such adjustments as appropriately protecting its interests hereunder against
such dilution, then the Company’s board of directors and the Holder shall agree,
in good faith, upon an independent investment bank of nationally recognized
standing to make such appropriate adjustments, whose determination shall be
final and binding and whose fees and expenses shall be borne by the Company.

 

(e) Calculations. All calculations under this Section 7 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.

 

(f) Adjusted Conversion Price. If immediately following the close of business on
the ten (10) consecutive Trading Days immediately following (i) such date the
applicable Registration Statement filed pursuant to the Registration Rights
Agreement shall be effective and the prospectus contained therein shall be
available for the resale by the Holder of all of the Registrable Securities
(which, solely for clarification purposes, includes all shares of Common Stock
issuable upon conversion of the Notes or otherwise pursuant to the terms of the
Notes and upon exercise of the Warrants (without regard for any limitations on
conversion, issuance or exercise set forth therein) in accordance with the terms
of the Registration Rights Agreement) or, (ii) if earlier, each of (x) [ ]3 or
such later date thereafter when the Company shall have satisfied its current
public information requirement under Rule 144(c)(1) and (y) the initial
Effective Date (as defined in the Registration Rights Agreement) (each, as
applicable, an “Adjustment Date”), the Conversion Price then in effect exceeds
the Adjusted Market Price as of such Adjustment Date (the “Adjusted Conversion
Price”), the Conversion Price hereunder shall be reset to the Adjusted
Conversion Price as of such Adjustment Date (each, a “Conversion Price
Adjustment”). Notwithstanding the foregoing, to the extent the Holder delivers
one or more Conversion Notices to the Company during the Adjusted Market Price
Measuring Period with respect to a Conversion Price Adjustment, in addition to
the shares of Common Stock issued or issuable to the Holder with respect to each
such Conversion Notice, on the later of (A) the applicable Share Delivery Date
with respect to such Conversion Notice and (B) the applicable Adjustment Date,
the Holder shall receive an additional number of shares of Common Stock equal to
the difference of (x) the quotient of (I) the Conversion Amount with respect to
such Conversion Notice, divided by (II) the Adjusted Conversion Price, less (y)
the number of shares of Common Stock issued or otherwise issuable to the Holder
with respect to such Conversion Notice. Except as otherwise provided in this
Section 7(f), the Adjusted Conversion Price, if any, shall not apply to any
Conversion Amount converted into Common Stock prior to such Adjustment Date.

 

 

 



3 Insert six month anniversary of the Issuance Date

 



19

 

 

 

8. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation (as defined in the
Securities Purchase Agreement), Bylaws (as defined in the Securities Purchase
Agreement) or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note. Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon conversion of this Note above the Conversion Price
then in effect, (ii) shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the conversion of this Note, and
(iii) shall, so long as any of the Notes are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the conversion of
the Notes, the maximum number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of the Notes then outstanding
(without regard to any limitations on conversion).

 

9. RESERVATION OF AUTHORIZED SHARES.

 

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the entire Conversion Rate with respect to the entire
Conversion Amount of each such Note as of the Issuance Date. So long as any of
the Notes are outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Notes, 130% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of all of the Notes then outstanding, provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the original principal amount of
the Notes held by each holder on the Closing Date or increase in the number of
reserved shares (as the case may be) (the “Authorized Share Allocation”). In the
event that a holder shall sell or otherwise transfer any of such holder’s Notes,
each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 



20

 

 

 

(b) Insufficient Authorized Shares. If, notwithstanding Section 9(a), and not in
limitation thereof, at any time while any of the Notes remain outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon conversion
of the Notes at least a number of shares of Common Stock equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than sixty
(60) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal. In the event that
the Company is prohibited from issuing shares of Common Stock upon any
conversion due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the Holder,
the Company shall pay cash in exchange for the redemption of such portion of the
Conversion Amount convertible into such Authorized Failure Shares at a price
equal to the sum of (i) the product of (x) such number of Authorization Failure
Shares and (y) the greatest Closing Sale Price of the Common Stock on any
Trading Day during the period commencing on the date the Holder delivers the
applicable Conversion Notice with respect to such Authorization Failure Shares
to the Company and ending on the date of such issuance and payment under this
Section 9(b) and (ii) to the extent the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of Authorization Failure Shares, any brokerage commissions
and other out-of-pocket expenses, if any, of the Holder incurred in connection
therewith. Nothing contained in Section 9(a) or this Section 9(b) shall limit
any obligations of the Company under any provision of the Securities Purchase
Agreement.

 



21

 

 

 

10. HOLDER’S REDEMPTIONS.

 

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder in cash within two (2) Business Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and within two (2) Business Days after the Company’s
receipt of such notice otherwise. The Company shall deliver the applicable
Company Optional Redemption Price to the Holder in cash on the applicable
Company Optional Redemption Date. In the event of a redemption of less than all
of the Conversion Amount of this Note, the Company shall promptly cause to be
issued and delivered to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to require the Company to promptly return to the Holder all
or any portion of this Note representing the Conversion Amount that was
submitted for redemption and for which the applicable Redemption Price (together
with any Late Charges thereon) has not been paid. Upon the Company’s receipt of
such notice, (x) the applicable Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 17(d)), to the Holder, and
in each case the principal amount of this Note or such new Note (as the case may
be) shall be increased by an amount equal to the difference between (1) the
applicable Redemption Price minus (2) the Principal portion of the Conversion
Amount submitted for redemption and (z) the Conversion Price of this Note or
such new Notes (as the case may be) shall be automatically adjusted with respect
to each conversion effected thereafter by the Holder to the lowest of (A) the
Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided and (B) 75% of the lowest Closing Bid Price of the Common Stock
during the period beginning on and including the date on which the applicable
Redemption Notice is delivered to the Company and ending on and including the
date on which the applicable Redemption Notice is voided. The Holder’s delivery
of a notice voiding a Redemption Notice and exercise of its rights following
such notice shall not affect the Company’s obligations to make any payments of
Late Charges which have accrued prior to the date of such notice with respect to
the Conversion Amount subject to such notice.

 



22

 

 

 

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) (each, an “Other Redemption Notice”), the
Company shall immediately, but no later than one (1) Business Day of its receipt
thereof, forward to the Holder by facsimile a copy of such notice. If the
Company receives a Redemption Notice and one or more Other Redemption Notices,
during the seven (7) Business Day period beginning on and including the date
which is three (3) Business Days prior to the Company’s receipt of the Holder’s
applicable Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s applicable
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Business Day period.

 

11. VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law (including, without limitation, Title 7 of the
Nevada Revised Statutes) and as expressly provided in this Note.

 

12. COVENANTS. Until all of the Notes have been converted, redeemed or otherwise
satisfied in accordance with their terms:

 

(a) Rank. All payments due under this Note (i) shall rank pari passu with all
Other Series A Notes, (ii) shall rank senior to all Series B Notes in accordance
with the terms of the Subordination Agreement (as defined in the Securities
Purchase Agreement) and (iii) except for Permitted Indebtedness secured by
Permitted Liens, shall be senior to all other Indebtedness of the Company and
its Subsidiaries.

 

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness (other than (i) the
Indebtedness evidenced by this Note and the Other Notes and (ii) Permitted
Indebtedness).

 

(c) Existence of Liens. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

 

(d) Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than the Notes), whether by way of payment in respect of
principal of (or premium, if any) or interest on, such Indebtedness if at the
time such payment is due or is otherwise made or, after giving effect to such
payment, (i) an event constituting an Event of Default has occurred and is
continuing or (ii) an event that with the passage of time and without being
cured would constitute an Event of Default has occurred and is continuing.

 



23

 

 

 

(e) Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock.

 

(f) Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any assets or rights of the Company or any Subsidiary owned
or hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, leases, licenses, assignments, transfers,
conveyances and other dispositions of such assets or rights by the Company and
its Subsidiaries in the ordinary course of business and (ii) sales of inventory
in the ordinary course of business.

 

(g) Maturity of Indebtedness. The Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, permit any Indebtedness
of the Company or any of the Subsidiaries to mature or accelerate prior to the
Maturity Date.

 

(h) Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Company and each of its Subsidiaries on the Issuance Date or
any business substantially related or incidental thereto. The Company shall not,
and the Company shall cause each of its Subsidiaries to not, directly or
indirectly, modify its or their corporate structure or purpose.

 

(i) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary. Notwithstanding
the foregoing, the Company may dissolve or merge any Subsidiary which is no
longer active or which it deems in its sole and absolute discretion no longer to
be materially necessary to its business.

 

(j) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder.

 



24

 

 

 

(k) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

13. MANDATORY CONVERSION. If at any time after tenth (10th) calendar day after
the end of the initial Adjusted Market Price Measuring Period hereunder, (i) the
Closing Sale Price of the Common Stock listed on the Principal Market exceeds
the Conversion Price by 250% for twenty (20) consecutive Trading Days (the
“Company Optional Redemption Measuring Period”), and (ii) no Equity Conditions
Failure then exists, the Company shall have the right to require the Holder to
convert all, or any part, of the Conversion Amount of this Note, as designated
in the Mandatory Conversion Notice (as defined below) into fully paid, validly
issued and nonassessable shares of Common Stock in accordance with Section 3(c)
hereof at the Conversion Rate as of the Mandatory Conversion Date (as defined
below) (a “Mandatory Conversion”). The Company may exercise its right to require
conversion under this Section 13 by delivering within not more than twenty
(20) Trading Days following the end of such Mandatory Conversion Measuring
Period a written notice thereof by facsimile and overnight courier to all, but
not less than all, of the holders of Notes and the Transfer Agent (the
“Mandatory Conversion Notice” and the date all of the holders received such
notice by facsimile is referred to as the “Mandatory Conversion Notice Date”).
The Mandatory Conversion Notice shall be irrevocable. The Mandatory Conversion
Notice shall state (i) the Trading Day selected for the Mandatory Conversion in
accordance with this Section 13, which Trading Day shall be no less than twenty
(20) calendar days and no more than thirty (30) calendar days following the
Mandatory Conversion Notice Date (the “Mandatory Conversion Date”), (ii) the
aggregate Conversion Amount, of the Notes subject to mandatory conversion from
the Holder and all of the holders of the Notes pursuant to this Section 13 (and
analogous provisions under the Other Notes), (iii) the number of shares of
Common Stock to be issued to such Holder on the Mandatory Conversion Date and
(iv) that there has been no Equity Conditions Failure; provided, however, that
the Company may not effect a Mandatory Conversion under this Section in excess
of the Holder Pro Rata Amount of the applicable Mandatory Conversion Volume
Limitation. Notwithstanding the foregoing, the Company may effect only one (1)
Mandatory Conversion during any twenty (20) consecutive Trading Days. Any shares
of Common Stock delivered in connection with a Mandatory Conversion hereunder
shall be accompanied by a payment in cash (the “Mandatory Conversion Interest”)
equal to the amount of any accrued and unpaid Interest with respect to such
Conversion Amount subject to such Mandatory Conversion and accrued and unpaid
Late Charges, if any, with respect to such Conversion Amount and Interest.
Notwithstanding anything herein to the contrary, (i) if the Closing Sale Price
of the Common Stock listed on the Principal Market fails to exceed the
Conversion Price by 200% for each Trading Day commencing on the Mandatory
Conversion Notice Date and ending and including the Trading Day immediately
prior to the applicable Mandatory Conversion Date (a “Mandatory Conversion Price
Failure”) or an Equity Conditions Failure occurs at any time prior to the
Mandatory Conversion Date, (A) the Company shall provide the Holder a subsequent
notice to that effect and (B) unless the Holder waives the applicable Equity
Conditions Failure and/or Mandatory Conversion Price Failure, as applicable, the
Mandatory Conversion shall be cancelled and the applicable Mandatory Conversion
Notice shall be null and void and (ii) at any time prior to the date the
Mandatory Conversion Price is paid, in full, the Mandatory Conversion Amount may
be converted, in whole or in part, by the Holders into shares of Common Stock
pursuant to Section 3. All Conversion Amounts converted by the Holder after the
Mandatory Conversion Notice Date shall reduce the Mandatory Conversion Amount of
this Note required to be redeemed on the Mandatory Conversion Date. Redemptions
made pursuant to this Section 13 shall be made in accordance with Section 10.
Notwithstanding anything in this Section 13 to the contrary, the Holder may, at
its sole option, at any time on prior to the third Trading Day prior to the
Mandatory Conversion Date, by written notice to the Company, elect to receive
the Mandatory Conversion Interest in the form of Interest Shares, which Interest
Shares shall be delivered by the Company to the Holder in the manner provided in
Section 2 as if the Mandatory Conversion Date was an “Interest Date” for all
purposes hereunder; provided, that nothing in this Section 13 shall be deemed to
amend or waive the Company’s obligation to pay Interest hereunder on each
Interest Date pursuant to Section 2 and the Mandatory Conversion Price and
Mandatory Conversion Interest, as applicable, shall be adjusted for any Interest
paid to the Holder prior to the Mandatory Conversion Date in accordance with
Section 2.

 



25

 

 



14. PARTICIPATION. In addition to any adjustments pursuant to Section 7

, the Holder, as the holder of this Note, shall be entitled to receive such
dividends paid and distributions made to the holders of Common Stock to the same
extent as if the Holder had converted this Note into Common Stock (without
regard to any limitations on conversion herein or elsewhere) and had held such
shares of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock (provided, however, to
the extent that the Holder’s right to participate in any such dividend or
distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such dividend or distribution
to such extent (or the beneficial ownership of any such shares of Common Stock
as a result of such dividend or distribution to such extent) and such dividend
or distribution to such extent shall be held in abeyance for the benefit of the
Holder until such time, if ever, as its right thereto would not result in the
Holder exceeding the Maximum Percentage).

 

15. AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Required
Holders shall be required for any change or amendment to this Note. No
consideration shall be offered or paid to the Holder to amend or consent to a
waiver or modification of any provision of this Note unless the same
consideration is also offered to all of the holders of the Other Notes. The
Holder shall be entitled, at its option, to the benefit of any amendment to any
of the Other Notes.

 

16. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement.

 



26

 

 

 

17. REISSUANCE OF THIS NOTE.

 

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal.

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 



27

 

 

 

18. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note (including, without limitation, compliance with
Section 7).

 

19. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

20. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Terms used
in this Note but defined in the other Transaction Documents shall have the
meanings ascribed to such terms on the Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

21. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 



28

 

 

 

22. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Conversion Price, the Company Conversion Price, any Redemption Price, the
Closing Bid Price, the Closing Sale Price or fair market value (as the case may
be) or the arithmetic calculation of the Conversion Rate or the applicable
Redemption Price (as the case may be), the Company or the Holder (as the case
may be) shall submit the disputed determinations or arithmetic calculations (as
the case may be) via facsimile (i) within two (2) Business Days after receipt of
the applicable notice giving rise to such dispute to the Company or the Holder
(as the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Holder learned of the circumstances giving rise to such dispute
(including, without limitation, as to whether any issuance or sale or deemed
issuance or sale was an issuance or sale or deemed issuance or sale of Excluded
Securities). If the Holder and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or the Holder (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile (a) the disputed determination of
the Conversion Price, the Company Conversion Price, any Redemption Price, the
Closing Bid Price, the Closing Sale Price or fair market value (as the case may
be) to an independent, reputable investment bank selected by the Company and
approved by the Holder or (b) the disputed arithmetic calculation of the
Conversion Rate or any Redemption Price (as the case may be) to an independent,
outside accountant selected by the Holder that is reasonably acceptable to the
Company. The Company shall cause at its expense the investment bank or the
accountant (as the case may be) to perform the determinations or calculations
(as the case may be) and notify the Company and the Holder of the results no
later than ten (10) Business Days from the time it receives such disputed
determinations or calculations (as the case may be). Such investment bank’s or
accountant’s determination or calculation (as the case may be) shall be binding
upon all parties absent demonstrable error.

 

23. NOTICES; CURRENCY; PAYMENTS.

 

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to holders of shares of
Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

 

(b) Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 



29

 

 

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing (which address, in the case of each of the Buyers, shall
initially be as set forth on the Schedule of Buyers attached to the Securities
Purchase Agreement), provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of fifteen percent
(15%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).

 

24. CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

25. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

26. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



30

 

 

 

27. JUDGMENT CURRENCY.

 

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 27 referred to
as the “Judgment Currency”) an amount due in U.S. dollars under this Note, the
conversion shall be made at the Exchange Rate prevailing on the Trading Day
immediately preceding:

 

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

 

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 27(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

 

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 27(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

 



31

 

 

 

28. MAXIMUM PAYMENTS. Without limiting Section 9(d) of the Securities Purchase
Agreement, nothing contained herein shall be deemed to establish or require the
payment of a rate of interest or other charges in excess of the maximum
permitted by applicable law. In the event that the rate of interest required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Holder and thus refunded to the Company.

 

29. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a) “Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 7) of shares of Common Stock (other
than rights of the type described in Sections 6 or 14hereof) that could result
in a decrease in the net consideration received by the Company in connection
with, or with respect to, such securities (including, without limitation, any
cash settlement rights, cash adjustment or other similar rights).

 

(b) “Additional Share Amount” means, as to any Conversion Amount being converted
in connection with a Change of Control, an amount equal to the present value of
the difference between (i) Interest that, but for the applicable conversion,
would have been paid to the Holder on such Conversion Amount from the Issuance
Date through the Maturity Date and (ii) the amount of Interest already paid to
the Holder through the applicable Conversion Date.

 

(c) “Adjusted Market Price” means, for any given date, the lesser of (i) the
initial Conversion Price and (ii) 80% of the quotient of (A) the sum of the VWAP
of the Common Stock for each of the Trading Days during the ten (10) consecutive
Trading Day period ending and including the Trading Day immediately prior to
such given date, divided by (B) ten (10) (such period, the “Adjusted Market
Price Measuring Period”). All such determinations to be appropriately adjusted
for any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such Adjusted Market Price Measuring Period.

 

(d) “Approved Stock Plan” means any benefit plan which has been approved by the
board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock, options to purchase Common Stock and
other equity incentive awards may be issued to any employee, officer, director,
consultant or endorser for services provided to the Company in their capacity as
such.

 

(e) “Black Scholes Consideration Value” means the value of the applicable
Option, Convertible Security or Adjustment Right (as the case may be) as of the
date of issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the Closing Sale Price of the Common Stock on the Trading Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

 



32

 

 

 

(f) “Bloomberg” means Bloomberg, L.P.

 

(g) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(h) “Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the shares of Common Stock in which
holders of the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(i) “Change of Control Redemption Premium” means 125%.

 

(j) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price (as the case may be) of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures in Section 22. All such determinations shall
be appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

 



33

 

 

 

(k) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

 

(l) “Common Stock” means (i) the Company’s shares of common stock, $0.001 par
value per share, and (ii) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(m) “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(n) “Current Subsidiary” means any Person in which the Company on the
Subscription Date, directly or indirectly, (i) owns a majority of the
outstanding capital stock or holds a majority of any equity or similar interest
of such Person or (ii) controls or operates all or any part of the business,
operations or administration of such Person, and all of the foregoing,
collectively, “Current Subsidiaries.”

 

(o) “Eligible Market” means The New York Stock Exchange, the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Capital Market, the Nasdaq Global Market
or the Principal Market.

 



34

 

 

 

(p) “Equity Conditions” means: (i) on each day during the period beginning three
months prior to the applicable date of determination and ending on and including
the applicable date of determination either (x) one or more Registration
Statements filed pursuant to the Registration Rights Agreement shall be
effective and the prospectus contained therein shall be available for the resale
by the Holder of all of the Registrable Securities (which, solely for
clarification purposes, includes all shares of Common Stock issuable upon
conversion of this Note or otherwise pursuant to the terms of this Note and upon
exercise of the Warrants) in accordance with the terms of the Registration
Rights Agreement and there shall not have been during such period any Grace
Periods (as defined in the Registration Rights Agreement) or (y) all Registrable
Securities shall be eligible for sale pursuant to Rule 144 without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) on each day during the period beginning three
months prior to the applicable date of determination and ending on and including
the applicable date of determination (the “Equity Conditions Measuring Period”),
the Common Stock (including all Registrable Securities) is listed or designated
for quotation (as applicable) on an Eligible Market and shall not have been
suspended from trading on an Eligible Market (other than suspensions of not more
than two (2) days and occurring prior to the applicable date of determination
due to business announcements by the Company) nor shall delisting or suspension
by an Eligible Market have been threatened (with a reasonable prospect of
delisting occurring) or pending either (A) in writing by such Eligible Market or
(B) by falling below the minimum listing maintenance requirements of the
Eligible Market on which the Common Stock is then listed or designated for
quotation (as applicable); (iii) on each day during the Equity Conditions
Measuring Period, the Company shall have delivered all shares of Common Stock
issuable upon conversion of this Note on a timely basis as set forth in
Section 3 hereof and all other shares of capital stock required to be delivered
by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating
Section 3(d) hereof; (v) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (vi) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (vii) the Company shall have no
knowledge of any fact that would reasonably be expected to cause (1) any
Registration Statement required to be filed pursuant to the Registration Rights
Agreement to not be effective or the prospectus contained therein to not be
available for the resale of all of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement or (2) any Registrable Securities
to not be eligible for sale pursuant to Rule 144 without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of the Notes, other issuance of
securities with respect to the Notes and exercise of the Warrants) and no
Current Information Failure exists or is continuing; (viii) the Holder shall not
be in (and no other Buyer shall be in) possession of any material, non-public
information provided to any of them by the Company, any of its affiliates or any
of their respective employees, officers, representatives, agents or the like;
(ix) on each day during the Equity Conditions Measuring Period, the Company
otherwise shall have been in compliance with each, and shall not have breached
any provision, covenant, representation or warranty of any Transaction Document;
(x) on each day during the Equity Conditions Measuring Period, there shall not
have occurred any Volume Failure or Price Failure; and (xi) on each day during
the Equity Conditions Measuring Period, there shall not have occurred an Event
of Default or an event that with the passage of time or giving of notice would
constitute an Event of Default.

 



35

 

 

 

(q) “Equity Conditions Failure” means that on any day during the period
commencing ten (10) Trading Days prior to the applicable Interest Date through
the applicable Interest Date, or (ii) on any day during the period commencing
fifteen (15) Trading Days prior to the applicable Company Optional Redemption
Notice Date through the applicable Company Optional Redemption Date, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).

 

(r) “Excluded Securities” means any (i) shares of Common Stock or standard
options to purchase Common Stock issued to directors, officers or consultants,
endorsers or employees of the Company in their capacity as such pursuant to an
Approved Stock Plan, provided that (A) all such issuances (taking into account
the shares of Common Stock issuable upon exercise of such options) after the
date hereof pursuant to this clause (i) do not, in the aggregate, exceed more
than 15% of the Common Stock issued and outstanding immediately prior to the
date hereof and (B) the exercise price of any such options is not lowered after
issuance by subsequent amendment thereof, none of such options are amended
subsequent to issuance to increase the number of shares issuable thereunder and
none of the terms or conditions of any such options are subsequent to issuance
otherwise materially changed in any manner that adversely affects any of the
Buyers; (ii) shares of Common Stock issued upon the conversion or exercise of
Convertible Securities or contractual agreements (other than options to purchase
Common Stock or other equity incentive awards issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) issued prior to the date
hereof, provided that the conversion price of any such Convertible Securities
(other than options to purchase Common Stock issued pursuant to an Approved
Stock Plan that are covered by clause (i) above) is not lowered by subsequent
amendment, none of such Convertible Securities (other than standard options to
purchase Common Stock issued pursuant to an Approved Stock Plan that are covered
by clause (i) above) are subsequently amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such Convertible
Securities (other than options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (i) above) are otherwise
materially changed in any manner that adversely affects any of the Buyers; (iii)
the shares of Common Stock issuable upon conversion of the Notes or otherwise
pursuant to the terms of the Notes; (iv) the shares of Common Stock issuable
upon exercise of the Warrants and (v) in connection with strategic alliances,
acquisitions, mergers, and strategic partnerships, provided, that (A) the
primary purpose of such issuance is not to raise capital as determined in good
faith by the Company’s board of directors, (B) the purchaser or acquirer of the
securities in such issuance solely consists of either (x) the actual
participants in such strategic alliance or strategic partnership, (y) the actual
owners of such assets or securities acquired in such acquisition or merger or
(z) the stockholders, partners or members of the foregoing Persons and (C)
number or amount of securities issued to such Person by the Company shall not be
disproportionate to either (x) the fair market value of such Person’s actual
contribution to such strategic alliance or strategic partnership or (y) the
proportional ownership of such assets or securities to be acquired by the
Company, as applicable.

 



36

 

 

 

(s) “Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify the Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act and the rules and regulations
promulgated thereunder) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding Voting Stock of the
Company.

 

(t) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(u) “Holder Pro Rata Amount” means a fraction (i) the numerator of which is the
original Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate original principal amount of all Notes
issued to the initial purchasers pursuant to the Securities Purchase Agreement
on the Closing Date.

 

(v) “Interest Conversion Price” means, with respect to any Interest Date that
price which shall be the lower of (i) the applicable Conversion Price and (ii)
the price computed as 80% of the quotient of (I) the sum of the VWAP of the
Common Stock for each of the Trading Days during the ten (10) consecutive
Trading Day period ending and including the Trading Day immediately prior to
such Interest Date, divided by (II) ten (10) (such period, the “Interest
Measuring Period”). All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction that proportionately decreases or increases the Common Stock during
such Interest Measuring Period.

 

(w) “Interest Notice Due Date” means means the sixteenth (16th) Trading Day
immediately prior to the applicable Interest Date

 

(x) “Interest Rate” means five percent (5%) per annum, as may be adjusted from
time to time in accordance with Section 2.

 



37

 

 

 

(y) “Mandatory Conversion Volume Limitation” means 20% of the aggregate dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market over the twenty (20) consecutive Trading Day period immediately prior to
the applicable Mandatory Conversion Notice Date.

 

(z) “Market Price” means, for any given date, the lesser of (x) $[ ]4 (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions) and (y) quotient of (I) the sum
of the VWAP of the Common Stock for each of the Trading Days during the ten (10)
consecutive Trading Day period ending and including the Trading Day immediately
prior to such given date, divided by (II) ten (10) (such period, the “Market
Price Measuring Period”). All such determinations to be appropriately adjusted
for any stock splits, stock dividends, stock combinations, recapitalizations or
other similar transactions during such Market Price Measuring Period.

 

(aa) “Maturity Date” shall mean [ ]5; provided, however, the Maturity Date may
be extended at the option of the Holder (i) in the event that, and for so long
as, an Event of Default shall have occurred and be continuing or any event shall
have occurred and be continuing that with the passage of time and the failure to
cure would result in an Event of Default or (ii) through the date that is twenty
(20) Business Days after the consummation of a Fundamental Transaction in the
event that a Fundamental Transaction is publicly announced or a Fundamental
Transaction Notice is delivered prior to the Maturity Date, provided further
that if a Holder elects to convert some or all of this Note pursuant to
Section 3

hereof, and the Conversion Amount would be limited pursuant to Section 3(d)

hereunder, the Maturity Date shall automatically be extended until such time as
such provision shall not limit the conversion of this Note.

 

(bb) “New Subsidiary” means, as of any date of determination, any Person in
which the Company after the Subscription Date, directly or indirectly, (i) owns
or acquires any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “New Subsidiaries.”

 

(cc) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(dd) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

 

 



 

4 Insert the VWAP of the Common Stock as of the close of business of the
Principal Market immediately prior to the time of execution of the Securities
Purchase Agreement

 





5 Insert the first anniversary of the Issuance Date



 



38

 

 

 

(ee) “Permitted Indebtedness” means (i) Indebtedness evidenced by this Note and
the Other Notes, (ii) Indebtedness described in Schedule 3(s) of the Securities
Purchase Agreement as in effect as of the Subscription Date; provided, that the
principal amount of such Indebtedness is not increased, the terms of such
Indebtedness are not modified to impose more burdensome terms upon the Company
or any of its Subsidiaries and the terms of such Indebtedness are not materially
changed in any manner that adversely affects the Holder or any of the Buyers and
(iii) Indebtedness secured by Permitted Liens described in clause (iv) of the
definition of Permitted Liens.

 

(ff) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment or inventory
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or inventory or indebtedness incurred solely
for the purpose of financing the acquisition or lease of such equipment or
inventory, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, in either case, with
respect to indebtedness in an aggregate amount not to exceed $4 million and, if
applicable, 50% or less warrant coverage (such warrants collectively, the
“Permitted Purchase Money Warrants”), (v) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company’s business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, (vii) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 4(a)(x), and (viii) Liens existing as of the Closing Date, as
disclosed in the Securities Purchase Agreement.

 

(gg) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(hh) “Price Failure” means, with respect to a particular date of determination,
that the quotient of (I) the sum of the VWAP of the Common Stock for each
Trading Day in the thirty (30) consecutive Trading Day period ending and
including the Trading Day immediately preceding such date of determination,
divided by (II) thirty (30) (such period, the “Price Failure Measuring Period”)
is less than $0.10 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions). All such
determinations to be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such Price Failure Measuring Period.

 



39

 

 

 

(ii) “Principal Market” means the OTCQB Market.

 

(jj) “Quarter” means each of: (i) the period beginning on and including January
1 and ending on and including March 31; (ii) the period beginning on and
including April 1 and ending on and including June 30; (iii) the period
beginning on and including July 1 and ending on and including September 30; and
(iv) the period beginning on and including October 1 and ending on and including
December 31.

 

(kk) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, the Company Optional Redemption Notice and the Change of Control
Redemption Notices, and each of the foregoing, individually, a “Redemption
Notice.”

 

(ll) “Redemption Premium” means (i) in the case of the Events of Default
described in Section ‎4(a) (other than Sections 4(a)(vii) through 4(a)(ix)),
125% or (ii) in the case of the Events of Default described in
Sections 4(a)(vii) through 4(a)(ix), 100%.

 

(mm) “Redemption Prices” means, collectively, Event of Default Redemption
Prices, the Change of Control Redemption Prices and the Company Optional
Redemption Price, and each of the foregoing, individually, a “Redemption Price.”

 

(nn) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of the Closing Date, by and among the Company and the
initial holders of the Notes relating to, among other things, the registration
of the resale of the Common Stock issuable upon conversion of the Notes or
otherwise pursuant to the terms of the Notes and exercise of the Warrants, as
may be amended from time to time.

 

(oo) “Required Holders” means, at any given time, the holders of a majority of
the aggregate principal amount of the Notes, outstanding as of such time
(excluding any Notes held by the Company or any of its Subsidiaries); provided,
that such majority must include Hudson Bay Master Fund Ltd (to the extent Hudson
Bay Master Fund Ltd holds any Notes outstanding as of such time).

 

(pp) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.

 

(qq) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the Subscription Date, by and among the Company and the
initial holders of the Notes pursuant to which the Company issued the Notes and
Warrants, as may be amended from time to time.

 

(rr) “Subscription Date” means March __, 2013.

 



40

 

 

 

(ss) “Subsidiaries” means, as of any date of determination, collectively, all
Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(tt) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(uu) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the Holder.

 

(vv) “Volume Failure” means, with respect to a particular date of determination,
that the aggregate daily dollar trading volume (as reported on Bloomberg) of the
Common Stock on the Eligible Market on which the Common Stock is listed or
designated for quotation on any Trading Day over the thirty (30) consecutive
Trading Day period ending on the Trading Day immediately preceding such date of
determination (such period, the “Volume Failure Measuring Period”) is less than
$150,000 (as adjusted for any stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Volume
Failure Measuring Period.

 

(ww) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 



41

 

 

 

(xx) VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Principal Market (or, if the Principal
Market is not the principal trading market for such security, then on the
principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 22. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 

(yy) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

 

30. DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, non-public information relating to the Company or its
Subsidiaries. Nothing contained in this Section 30 shall limit any obligations
of the Company, or any rights of the Holder, under Section 4(i) of the
Securities Purchase Agreement.

 

[signature page follows]

 

 

42

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 











   

Fuse Science, Inc.



      By:                                                              Name:  
Title:    

 

 

43

 

 

EXHIBIT I

 

Fuse Science, Inc.
CONVERSION NOTICE

 

Reference is made to the Series A Senior Convertible Note (the “Note”) issued to
the undersigned by Fuse Science, Inc., a Nevada corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $0.001 par value per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.

 

 



Date of Conversion:      

Aggregate Principal to be converted:

      Aggregate accrued and unpaid Interest and accrued and unpaid Late Charges
with respect to such portion of the Aggregate Principal and such Aggregate
Interest to be converted:       AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:    
  Please confirm the following information:       Conversion Price:       Number
of shares of Common Stock to be issued:       Please issue the Common Stock into
which the Note is being converted in the following name and to the following
address:       Issue to:       Facsimile Number:       Holder:      

By:



     

Title: 

      Dated:       Account Number:       (if electronic book entry transfer)    
  Transaction Code Number:      

(if electronic book entry transfer)



 





 



 

 



44

 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 













   

Fuse Science, Inc.



      By:                                                              Name:  
Title:    

 



45

